
	
		I
		112th CONGRESS
		1st Session
		H. R. 3176
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Mr. Garrett (for
			 himself, Mr. Paul,
			 Mr. Lamborn,
			 Mr. Jones,
			 Mr. Westmoreland,
			 Mrs. Myrick,
			 Mr. Walsh of Illinois,
			 Mr. Flores,
			 Mr. Pitts,
			 Mr. Huelskamp,
			 Mr. Ribble,
			 Mr. Southerland,
			 Mr. Franks of Arizona,
			 Mrs. Blackburn,
			 Mrs. Lummis,
			 Mr. Pearce,
			 Mr. Kingston, and
			 Mr. Ross of Florida) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Education and
			 the Workforce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To allow a State to opt out of K–12 education grant
		  programs and the requirements of those programs, to amend the Internal Revenue
		  Code of 1986 to provide a credit to taxpayers in such a State, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Local Education Authority
			 Returns Now Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Ability of States to opt out of K–12 education grant
				programs
					Sec. 101. Determinations by Secretary of Treasury as to which
				States are opt-out States.
					Sec. 102. Amounts creditable to States.
					Sec. 103. Opt-out States not eligible to receive grants under
				K–12 education grant programs.
					Sec. 104. Requirements of K–12 education grant programs do not
				apply to opt-out States.
					Sec. 105. Definitions.
					Title II—Credit to taxpayers in opt-out State
					Sec. 201. Refundable opt-out State education
				credit.
				
			IAbility of States
			 to opt out of K–12 education grant programs
			101.Determinations
			 by Secretary of Treasury as to which States are opt-out States
				(a)DeadlineNot
			 later than February 1 of each calendar year (hereinafter in this title referred
			 to as the determination year), the Secretary of the Treasury shall
			 determine which States, if any, are opt-out States for the calendar year
			 (hereinafter in this title referred to as the opt-out year) that
			 follows the determination year.
				(b)DeterminationThe
			 Secretary of the Treasury shall determine that a State is an opt-out State for
			 an opt-out year under subsection (a) if, and only if, there is transmitted to
			 the Secretary a copy of a law, in effect as of January 1 of the determination
			 year, that can fairly be read to mean that the policy of the State is to not
			 accept grant funds under the K–12 education grant programs, and thereby to not
			 be bound by the requirements of those programs, for that opt-out year.
				(c)NotificationUpon
			 making a determination under subsection (a), the Secretary of the Treasury
			 shall transmit that determination to the Secretary of Education and to
			 Congress.
				102.Amounts
			 creditable to States
				(a)In
			 generalFor purposes of
			 determinations relating to the refundable opt-out State education credit under
			 section 36D of the Internal Revenue Code of 1986, as early as practicable for a
			 calendar year, the Secretary of Education shall, for each State, determine the
			 amount creditable to that State for that calendar year and make available that
			 determination.
				(b)Amount
			 creditableThe Secretary shall determine the amount creditable to
			 a State for a calendar year as follows:
					(1)If the State was
			 not an opt-out State for the preceding calendar year, the amount creditable for
			 the calendar year shall be equal to the aggregate K–12 funding (as determined
			 under subsection (d)) for that State for that preceding calendar year.
					(2)If the State was
			 an opt-out State for the preceding calendar year, the amount creditable for the
			 calendar year shall be equal to—
						(A)the extrapolated
			 amount (as determined under subsection (c)) for that preceding calendar year,
			 plus
						(B)the amount that
			 results when the amount creditable for that preceding calendar year is
			 subtracted from the extrapolated amount (as determined under subsection (c))
			 for that preceding calendar year.
						(c)Extrapolated
			 amount
					(1)In
			 generalThe Secretary of Education shall determine the
			 extrapolated amount for a State for a calendar year. The determination shall be
			 based on—
						(A)the amount of
			 grant funds that would have been received other than on a competitive basis, as
			 direct grants, subgrants, or otherwise, under the K–12 education grant
			 programs, by the State or any public educational entity in the State for that
			 calendar year, had it elected not to be an opt-out State for that calendar
			 year; plus
						(B)the average annual amount of all grant
			 funds that would have been received on a competitive basis, as direct grants,
			 subgrants, or otherwise, under the K–12 education grant programs, by the State
			 or any public educational entity in the State for that calendar year and the
			 four preceding calendar years, had it elected not to be an opt-out State for
			 those calendar years.
						(2)RegulationsThe
			 Secretary shall prescribe regulations for making determinations required by
			 this subsection. The initial regulations shall be prescribed not later than 6
			 months after the date of the enactment of this Act.
					(d)Aggregate K–12
			 fundingThe aggregate K–12 funding for a State for a calendar
			 year shall be equal to—
					(1)the amount of all
			 grant funds received other than on a competitive basis, as direct grants,
			 subgrants, or otherwise, under the K–12 education grant programs, by the State
			 or any public educational entity in the State for that calendar year;
			 plus
					(2)the average annual
			 amount of all grant funds received on a competitive basis, as direct grants,
			 subgrants, or otherwise, under the K–12 education grant programs, by the State
			 or any public educational entity in the State for that calendar year and the
			 four preceding calendar years.
					103.Opt-out States
			 not eligible to receive grants under K–12 education grant programs
				(a)In
			 generalWhen a State is an opt-out State for a calendar year,
			 neither the State nor any public educational entity in the State is eligible to
			 receive, as direct grants, subgrants, or otherwise, any funds under any of the
			 K–12 education grant programs for that calendar year.
				(b)ReallocationAny
			 funds under a K–12 education grant program that are not allocated to a State or
			 public educational entity in the State by reason of subsection (a) shall be
			 returned to the Treasury.
				104.Requirements of
			 K–12 education grant programs do not apply to opt-out StatesWhen a State is an opt-out State for a
			 calendar year, neither the State nor any public educational entity in the State
			 is subject to any statutory or regulatory requirement of a K–12 education grant
			 program for that calendar year.
			105.DefinitionsIn this title:
				(1)The term
			 K–12 education grant program means any grant program carried out
			 under any title of the Elementary and Secondary Education Act of 1965, except
			 for the following:
					(A)Indian, Native
			 Hawaiian, and Alaska Native EducationTitle VII (20 U.S.C. 7401
			 et seq.).
					(B)Impact
			 AidTitle VIII (20 U.S.C. 7701 et seq.).
					(2)The term
			 public educational entity means, with respect to a State, the
			 State educational agency, any local educational agency in the State, or any
			 public elementary or secondary school in the State.
				IICredit to
			 taxpayers in opt-out State
			201.Refundable opt-out
			 State education credit
				(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 36C the following new section:
					
						36D.Opt-out State
				education credit
							(a)General
				ruleIn the case of an
				eligible individual, there shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year the opt-out State education amount.
							(b)Opt-Out State
				education amountFor purposes
				of this section—
								(1)In
				generalThe term
				opt-out State education amount means, with respect to a taxpayer
				for a taxable year beginning in an opt-out year, the amount equal to—
									(A)the amount creditable under section 102 of
				the Local Education Authority Returns Now
				Act to an opt-out State (determined under section 101 of such
				Act), multiplied by—
									(B)a fraction—
										(i)the numerator of
				which is the taxpayer’s household tax burden from such State for the opt-out
				year, and
										(ii)the denominator
				of which is the total tax revenue of such State for the opt-out year.
										(2)Household tax
				burdenThe household tax burden from a State for an opt-out year
				is the sum of—
									(A)the State real
				property taxes,
									(B)the State personal property taxes,
									(C)the State income, war profits, and excess
				profits taxes, plus
									(D)the State general sales taxes,
									for the
				calendar year in which the second preceding taxable year ends and within which
				paid or accrued by the taxpayer. For purposes of this section, terms used in
				the preceding sentence which are also used in section 164 shall have the
				respective meanings given such terms by section 164.(3)Total tax
				revenueThe total tax revenue of a State for an opt-out year is
				the amount determined by the Secretary to be the aggregate tax revenue of such
				State for the calendar year in which the second preceding taxable year
				ends.
								(c)Eligible
				individualFor purposes of this section—
								(1)In
				generalThe term eligible individual means an
				individual whose principal place of abode (within the meaning of section 121)
				was in the opt-out State for the entire taxable year.
								(2)DependentsThe term eligible individual
				does not include any individual if a deduction under section 151 with respect
				to such individual is allowed to another taxpayer for a taxable year beginning
				in the calendar year in which such individual’s taxable year begins.
								(d)Opt-Out
				yearThe term opt-out year means a calendar year for
				which the Secretary determines a State to be an opt-out State under section 101
				of the Local Education Authority Returns Now
				Act.
							(e)Amount of credit
				shall be determined under tables
								(1)In
				generalThe credit under subsection (a) shall be determined under
				tables prescribed by the Secretary.
								(2)Requirements for
				tablesThe tables prescribed under paragraph (1) shall—
									(A)reflect the
				provisions of this section, and
									(B)take into account
				filing status, State of residence, and adjusted gross
				income.
									.
				(b)Conforming
			 amendments
					(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36D, after 36C,.
					(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 36C the following new item:
						
							
								Sec. 36D. Opt-out State education
				credit.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				
